Title: From George Washington to Thomas Newton, Jr., 7 July 1788
From: Washington, George
To: Newton, Thomas Jr.

 

Sir,
Mount Vernon July 7th 1788

I am in want of a quantity of good eighteen Inch shingles and am informed that they will come better & cheaper from Norfolk than from the Eastern shore. Be so good, therefore, as to advise me by the first Post after you shall have received this letter if I can be supplied with 100,000 from the former. In what time—and at what price; delivered at my landing distinguishing between what is called bald, and green Cyprus. As my work will soon call for these Shingles I repeat my wish for early advice on this subject—That there may be a clear understanding—the length, breadth, and thickness under which the Shingles shall not be should be specified—among them I shall want about 3000 of Twenty one Inches long. I am Sir, Yr Most Obedt Hble Sert

Go. Washington


P.S. It runs through my mind, that I have heard of Shingles being had from No. Carolina on good terms.

